[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT           FILED
                   ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                          April 14, 2008
                          No. 06-14539
                                                        THOMAS K. KAHN
                    ________________________
                                                            CLERK

                 D. C. Docket No. 05-20791-CR-FAM

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee
                                                          Cross-Appellant,

                                versus

JUAN VASQUEZ,

                                                      Defendant-Appellant
                                                          Cross-Appellee,

SELIN SANTANA,
RUDYS MARINE,


                                                    Defendants-Appellants.

                    ________________________

             Appeals from the United States District Court
                 for the Southern District of Florida
                   _________________________

                           (April 14, 2008)
Before WILSON, COX and BOWMAN,* Circuit Judges.

PER CURIAM:

       After a careful consideration of the briefs, review of the record on appeal,

and having heard oral argument in the matter, we find no reversible error.

       Appellants raise no less than ten issues on appeal. Only one issue, however,

merits discussion. Juan Vasquez (“Vasquez”) argues that the imposition of a 240-

month sentence, which was approximately double the sentence at the top of his

court-calculated advisory guideline range (97-121 months), was unreasonable

because the district court focused single-mindedly on its finding of obstruction of

justice, which Vasquez had already received an enhancement for. Vasquez

attempts to rely on United States v. Crisp, 454 F.3d 1285, 1292 (11th Cir. 2006)

(holding that the district court’s unjustified reliance upon the single goal of

restitution to the detriment of all of the other sentencing factors produced an

unreasonable sentence).

       We are not persuaded that the district court was “single-minded” in its

consideration of the 18 U.S.C. 3553(a) factors. We agree with the government

that while the district court emphasized its finding that Vasquez committed



       *
         Honorable Pasco M. Bowman, II, United States Circuit Judge for the Eighth Circuit
sitting by designation.

                                               2
perjury, it also based the sentence on other factors, such as: (1) the nature and

circumstances of Vasquez’s offenses were very serious; (2) Vasquez was, on the

whole, more culpable than his co-defendant, Selin Santana, who received a 200

month sentence; and (3) Vasquez was responsible for more drug quantity than the

amount of three kilograms entered by the jury on the special verdict form.

      In light of all of the findings made by the district court at sentencing, we do

not hold that the sentence imposed was unreasonable. Accordingly, we affirm.

      AFFIRMED.




                                          3